

115 S599 IS: Indiana Dunes National Park Designation Act
U.S. Senate
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 599IN THE SENATE OF THE UNITED STATESMarch 9, 2017Mr. Donnelly (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo redesignate the Indiana Dunes National Lakeshore as the Indiana Dunes National Park, and for other purposes.
	
 1.Short titleThis Act may be cited as the Indiana Dunes National Park Designation Act. 2.FindingsCongress finds that—
 (1)the Great Lakes form the largest freshwater system on Earth; (2)Lake Michigan is—
 (A)the second largest Great Lake by volume; and
 (B)the only Great Lake located wholly within the United States;
 (3)the southern shore of Lake Michigan includes some of the most geologically and biologically diverse areas in the United States;
 (4)the unique features that comprise the southern shore of Lake Michigan, also known as the Indiana Dunes, were formed over a period of 12,000 years by natural forces, including glaciers, wind, and water;
 (5)glacial melting and fluctuations in the water level resulted in the formation of as many as 7 shorelines along the southern shore of Lake Michigan;
 (6)the process by which the southern shore of Lake Michigan was formed resulted in the biologically diverse beaches, sand dunes, and inter-dune wetlands that can be seen in the southern shore of Lake Michigan today;
 (7)Indian tribes, including the Miami and Potawatomi Indian tribes, inhabited the Indiana Dunes region for over 10,000 years;
 (8)local conservation efforts to preserve the Indiana Dunes began as early as 1899 when Henry Cowles, a botanist from the University of Chicago who is known for being one of the founders of contemporary ecological study and thought, published an article entitled Ecological Relations of the Vegetation on Sand Dunes of Lake Michigan in the Botanical Gazette, bringing international attention to the intricate ecosystems on the Indiana Dunes;
 (9)on October 30, 1916, 1 month after the establishment of the National Park Service, Stephen Mather, the first Director of the National Park Service, held hearings in Chicago, Illinois, to gauge public sentiment on establishing a large portion of the southern shore of Lake Michigan as one of the first national parks in the United States, to be known as the Sand Dunes National Park;
 (10)over 400 people attended the hearings in Chicago, Illinois, of which— (A)42 people, including Henry Cowles, spoke in favor of the proposal to establish the national park; and
 (B)there were no opponents to the proposal to establish the national park; (11)plans for a Sand Dunes National Park were delayed because the United States entered World War I and national focus shifted away from national parks to national defense;
 (12)local conservation efforts to preserve the Indiana Dunes persisted after World War I and culminated in—
 (A)the establishment of Indiana Dunes State Park in 1925; and (B)the enactment in 1966 of Public Law 89–761 (16 U.S.C. 460u et seq.), which established the Indiana Dunes National Lakeshore;
 (13)the Indiana Dunes National Lakeshore was subsequently expanded in 1976, 1980, 1986, and 1992; (14)the Indiana Dunes National Lakeshore and the adjacent Indiana Dunes State Park are comprised of over 15,000 acres of dunes, oak savannas, swamps, bogs, marshes, prairies, rivers, and forests that are preserved for public enjoyment, including 15 miles of shoreline along Lake Michigan that extend from Gary, Indiana, to Michigan City, Indiana;
 (15)the Indiana Dunes National Lakeshore is— (A)one of the most biologically diverse units of the National Park System, containing 2,336 unique species, including 896 animal species and 1,407 plant species;
 (B)a cherished cultural landmark that attracts millions of visitors each year; and
 (C)an especially important feeding and resting area for migrating land and water birds, including 350 unique species of birds; and
 (16)institutions such as the Dunes Learning Center— (A)attract youth and other community members to the Indiana Dunes; and
 (B)provide the youth and other community members with insight on the biodiversity and historical significance of the Indiana Dunes.
				3.Designation of	Indiana Dunes National Park
			(a)Designation
 (1)In generalThe first section of Public Law 89–761 (16 U.S.C. 460u) is amended— (A)in the first sentence—
 (i)by striking National Lakeshore and inserting National Park; and (ii)by striking (hereinafter referred to as the lakeshore) and inserting (referred to in this Act as the Park); and
 (B)in the second sentence, by striking lakeshore and inserting Park. (2)Conforming amendmentsSections 2 through 24 of Public Law 89–761 (16 U.S.C. 460u–1 through 460u–24) are amended—
 (A)by striking Lakeshore each place it appears and inserting Park; and (B)by striking lakeshore each place it appears and inserting Park.
 (b)ReferencesAny reference in any law, regulation, document, record, map, or other paper of the United States to the Indiana Dunes National Lakeshore shall be considered to be a reference to the Indiana Dunes National Park.